Case 2:20-cv-06298-RGK-E Document16 Filed 08/06/20 Page iof1 Page ID #:57

AO 440(Rev. 6/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:20-cv-06298 RGK (Ex)

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) Backgrid USA, Inc.
was received by me on July 21, 2020

: (1) I personally served the Service Documents on the individual at on

(J I left the Service Documents at the individual's residence or usual place of abode with ,a person of

suitable age and discretion who resides there, on (date) , and mailed a copy to the individual's last known address;
or :

4 I served the Summons In A Civil Action; Complaint; Civil Cover Sheet; Notice of Assignment to United States
Judges; Notice to Parties of Court-Directed ADR Program to Alex Macedo, Owner and person authorized to accept -
, who is designated by law to accept service of process on behalf of Backgrid USA, Inc. on July 27, 2020 12:38 PM

(1 I returned the Summons In A. Civil Action; Complaint; Civil Cover Sheet; Notice of Assignment to United States
'.. Judges; Notice to Parties of Court-Directed ADR Program unexecuted because;

 

My fees are $ .00 for travel and $ 69.00 for services, for a total of $ 69.00

| declare under penalty of perjury that this information is true.

Date: 7/30/2020 | . | Lo Lill,

Server's signature

Boni ler, Registered Process Server.
Printed name and title

 

Contracted by Amstar Express, Inc
509 Marin Street, # 237,
Thousand Oaks, CA.91360
(888) 778-2711

Server's Address

 

A0440-A19368
